Appellant calls attention to the fact that the officer's testimony shows he purposely headed his car into the one driven by appellant in order to stop him, and argues that such act on the officer's part was unauthorized and was the beginning of an illegal search. The officers said they "were looking for Pierce." *Page 3 
The record is silent as to why they were looking for him. It negatives the idea that they were looking for appellant or had any information which would cause them to want to search his car. As the officers approached Pierce's place the car driven by appellant was leaving and the cars met about fifteen feet from the highway inside of Pierce's premises. It was at night and the headlights were burning on both cars. For some reason undisclosed by the record the officers wanted to stop appellant's car and to accomplish that purpose headed their car into appellant's. There is no suggestion that up to this time they entertained any idea of searching appellant's car. No one was hurt as a result of the cars colliding, nor is there any evidence of injury resulting to either of the cars therefrom. When the collision occurred appellant jumped out of his car, ran away, and was seen by the officers to drop a bottle of whisky. A man with appellant remained in the car. After appellant was seen to drop the whisky as he was fleeing the officers searched his car and found in it two more pints of whisky. As we understand the record the search of the car resulted from the observation by the officers of appellant dropping the whisky. If it be conceded that the officers were in the wrong in bringing about the collision, still we cannot regard it as the beginning of a search which up to that time is not shown to have been contemplated. The consequences of a collision such as here described would not ordinarily result in some one jumping out of a car, running away and losing part of his whisky, hence it could not be held that the officers reasonably expected this to occur and engineered the collision to effect such a result.
Believing our former disposition of the case to be correct the motion for rehearing is overruled.
Overruled. *Page 4